Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an amendment filed 5/11/21.
Claims 21-22, 24-31, 33-36, 38-43 are pending.

Response to Arguments
Double Patenting Rejection
The Double Patenting Rejections have been withdrawn.

Claim Rejections -35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 21-22, 24-31 and 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites a first and second set of “quality rules that includes one or more tests derived from information provided by a developer”. Applicant indicates that support for this limitation can be found at par. [0040] which reads:

In one embodiment, the testing may be controlled by the on--demand database service. For example, all testing may be under the control of the on-demand database service, In other embodiments, only some of the testing may be under the control of the on-demand database service, In such embodiment, a first subset of the testing may be controlled by developers of the applications, and a second subset of the testing may be controlled by the on-demand database service.

This does not disclose derivation of a test/quality rule “derived from information provided by a developer”. No supporting disclosure was found in the rest of the specification. Accordingly, the specification does not provide sufficient support to show possession at the time of filing.
Claims 22, 24-28 and 41-43 depend from claim 21 and are rejected accordingly.
Claim 29 recites limitations similar to those of claim 21 and is thus rejected similarly.
Claims 30-31 and 33-34 depend from claim 29 and are rejected accordingly.
Claim 35 recites first and second sets of quality rules that include “developer-specified tests”. Applicant indicates that support for this limitation can be found at par. [0040] which reads:
In one embodiment, the testing may be controlled by the on--demand database service. For example, all testing may be under the control of the on-demand database service, In other embodiments, only some of the testing may be under the control of the on-demand database service, In such embodiment, a first subset of the testing may be controlled by developers of the applications, and a second subset of the testing may be controlled by the on-demand database service.

This does not disclose quality rules comprising “developer-specified tests”. No supporting disclosure was found in the rest of the specification. Accordingly, the specification does not provide sufficient support to show possession at the time of filing.
Claims 36, 38-40 depend from claim 35 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-27, 29-30, 34-36, 39-40, 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0254993 to Leone (Leone) in view of US 2003/0084046 to Rogers et al. (Rogers) in view of US 2006/0047769 to Davis et al. (Davis) in view of US 2003/0131285 to Beardsley et al. (Beardsley).

Claims 21, 29, and 35: Leon discloses a method, comprising: 
maintaining, by a computer system, access information that identifies, for a system, first and second levels of access for a set of applications developed by a plurality of developers, wherein the second level provides an application access for invoking functionality of the system, but that access is more limited than access provided by the first level (par. [0061] “security level … three or more levels store a list of all the software applications … and the corresponding security levels”, par. [0048] “determines the set of APIs … that the application can access”);
subsequent to a determination that a first one of the set of applications satisfies a set of quality rules, the computer system granting, to the first application, the first level of access to the system (e.g. par. [0068] “ascertain whether the specified software application is already listed … the security level … is sufficiently up to data … high”, par. [0072] “a procedure for gathering information … calculating the corresponding security level”); and 
subsequent to a determination that a second one of the set of applications does not satisfy one or more of a second set of quality rules, the computer system: 
granting, to the second application, the second level of access to the system, wherein the first application is permitted, based on the first level of access, to access more functionality 

Leone does not explicitly disclose the access information is for a database system. 

Rogers teaches access information that identifies, for a database system, first and second levels of access for invoking functionality of the database system (par. [0041] “provides a limited view of the application data, and corresponding limited access to the functionality of the database application 16”, par. [0041] “information … entered and manipulated by users of the system”).

It would have been obvious at the time of invention to limit application access to functionality database system (Rogers par. [0041] “limited access to the functionality”, Leone par. [0048] “the set of APIs … that the application can access”). Those of ordinary skill in the art would have been motivated to do so to the applications properly interact with the database (see e.g. Rogers par. [0041] “control the display of information on the involved machine”, Leone par. [0023] “increasing the security of the application layer”).

Leone and Rogers do not teach the first application is permitted, based on the first level of access, to modify, within a timeframe, more data items stored at the database system than the second application is permitted based on the second level of access

Davis teaches permitting, based on a first level of access (par. [0016] “If there is no active, rate-limiting rule … which matches the source IP address”), requesting, within a time frame, more system functionality than is permitted based on a second level of access (par. [0016] “if the source IP address matches an active rate-limiting rule”, par. [0017] “determines if the current incoming rate is above a predetermined rate limit … ten e-mails per minute”). 

It would have been obvious at the time of invention to permit the first application to modify, within a timeframe, more data items than the second application (Davis par. [0017] “a predetermined rate limit”, Rogers par. [0041] “information … entered and manipulated by users of the system”) based on the respective access levels (Leone par. [0072] “the corresponding security level”). Those of ordinary skill in the art would have been motivated to do so to prevent low or untrusted (possibly malicious) applications from monopolizing the systems resources (see e.g. Davis par. [0012] “will not be overwhelmed or bogged down”, Leone par. [0023] “increasing the security of the application layer”).

Leone, Rogers and Davis do not explicitly disclose:
first and second quality rules that include one or more tests derived from information provided by a developer of an application; and
providing information to a corresponding developer of the second application that indicates noncompliance with the set of quality rules.


quality rules that include one or more tests derived from information provided by a developer of an application (par. [0042] “receives a test packet … from the product developer client”); and
providing information to a corresponding developer of an application that indicates noncompliance with the set of quality rules (par. [0045] “the results are place in a completed status file”).

It would have been obvious at the time of filing to include tests derived from information provided by a developer in the quality rules and to provide the results to the developer of the application. Those of ordinary skill in the art would have been motivated to do so as a known means of testing applications in order to ensure proper operation and/or correct improper operation.

Claims 22, 30, 36: Leone, Rogers, Davis and Beardsley teach the method of claim 21, 29, 35, wherein the first level of access permits a given one of the set of applications to issue, within a defined interval of time, a greater number of requests to the database system than permitted by the second level of access (Davis par. [0017] “a predetermined rate limit”, Rogers par. [0041] “information … entered and manipulated by users of the system”).

Claim 25: Leone, Rogers, Davis and Beardsley teach the method of claim 21, wherein the first level of access permits a given one of the set of applications to utilize a particular set of 

Claim 26, 34, and 39: Leone, Rogers, Davis and Beardsley teach the method of claim 21, 29, 35, wherein the second application does not satisfy the one or more quality rules based on the second application failing one or more functional tests (Beardsley par. [0045] “results of the test (pass or fail)").

Claim 27: Leone, Rogers, Davis and Beardsley teach the method of claim 21, wherein the second application does not satisfy the one or more quality rules based on a particular portion of the second application being inoperable (Beardsley par. [0045] “results of the test (pass or fail)").

Claim 30: Leone, Rogers, Davis and Beardsley teach the medium of claim 29, wherein the operations further comprise: 
based on the first and second levels of access, permitting the first application to issue, within a timeframe, a greater number of queries to the database than the second application (Rogers, par. [0037] “formulate an SQL query to extract the requested information from the database 4”, Davis par. [0017] “a predetermined rate limit”).

Claim 40: Leone, Rogers, Davis and Beardsley teach the method of claim 35, wherein the first and second applications are accessible, via the computer system, by a plurality of users associated with the computer system (Rogers par. [0041] “users of the system”).

Claim 42: Leone, Rogers, Davis and Beardsley teach the method of claim 21, wherein the first and second sets of quality rules include one or more tests provided by a provider of the database system (Beardsley par. [0044] “the autolab component 230 configures the test packet to a personalized test package”).

Claim 43: Leone, Rogers, Davis and Beardsley the method of claim 21, wherein the information provided by the developer of the first application includes the one or more tests for inclusion in the first set of quality rules (Beardsley par. [0042] “receives a test packet … from the product developer client”).

Claims 24, 31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0254993 to Leone (Leone) in view of US 2003/0084046 to Rogers et al. (Rogers) in view of US 2006/0047769 to Davis et al. (Davis) in view of US 2003/0131285 to Beardsley et al. (Beardsley) in view of US 7,058,622 to Tedesco (Tedesco).

Claims 24: Leone, Rogers, Davis and Beardsley teach the method of claim 21, but do not explicitly teach wherein the first level of access permits a given one of the set of applications to 

Tedesco teaches limiting application requests to return database rows managed a database system (col. 4, lines 22-23 “If the rating surpasses the threshold value, the query may be rejected”, col. 3, lines 39-51 “number of rows and/or columns of data to be returned”).

It would have been obvious at the time of invention to limit application requests to a database system (Tedesco col. 4, lines 22-23 “the query may be rejected”, Davis par. [0017] “a predetermined rate limit”). Those of ordinary skill in the art would have been motivated to do so to “preserve system resources” (Tedesco col. 3, lines 2-4, also see Davis par. [0012] “mail server 104 will not be overwhelmed or bogged down”).

Claim 31: Leone, Rogers, Davis and Beardsley teach the medium of claim 29, but do not explicitly teach wherein the operations further comprise: 
based on the first and second levels of access, permitting the first application to request a greater amount of data be returned for a query issued to the database than the second application.

Tedesco teaches limiting application requests based on an amount of data be returned for a query issued to the database (col. 4, lines 22-23 “If the rating surpasses the threshold 

It would have been obvious at the time of invention to limit application requests to a database system (Tedesco col. 4, lines 22-23 “the query may be rejected”, Davis par. [0017] “a predetermined rate limit”). Those of ordinary skill in the art would have been motivated to do so to “preserve system resources” (Tedesco col. 3, lines 2-4, also see Davis par. [0012] “mail server 104 will not be overwhelmed or bogged down”).

Claim 38: Leone, Rogers, Davis and Beardsley teach the method of claim 35, but do not explicitly teach provisioning, by the computer system, more processing resources for the first application than for the second application based on the first and second levels of access.

Tedesco teaches provisioning, by the computer system, more processing resources for the first application than for the second application based on the first and second levels of access (col. 3, lines 39-62 “The resources to be evaluated”).

It would have been obvious at the time of filing to provision more processing resources based on the first and second levels of access. Those of ordinary skill in the art would have been motivated to do so to “preserve system resources” (Tedesco col. 3, lines 2-4). 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0254993 to Leone (Leone) in view of US 2003/0084046 to Rogers et al. (Rogers) in view of US 2006/0047769 to Davis et al. (Davis) in view of US 2003/0131285 to Beardsley et al. (Beardsley) in view of US 6,144,960 to Okada et al. (Okada).

Claim 28: Leone, Rogers, Davis and Beardsley teach the method of claim 21, further comprising:
subsequent to a determination that a version of the application satisfies the set of quality rules, the computer system granting, to the second application, the first level of access to the database system (see e.g. see e.g. Beardsley par. [0045] “results of the test (pass or fail)", Leone par. [0055] “dynamically determining … the security level”).

Leone, Rogers, Davis and Beardsley do not explicitly teach:
receiving, by the computer system, an updated version of the second application. 

Okada teaches receiving, by the computer system, an updated version of the second application; and subsequent to a determination that the updated version of the second application satisfies a set of quality rules, the computer system granting, to the second application, a level of access (Fig. 20 the path S37, S38, S36, S37, S39).

It would have been obvious to receive an update version of the second application and subsequent to a determination the updated version satisfies the quality rules grant the access. .

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0254993 to Leone (Leone) in view of US 2003/0084046 to Rogers et al. (Rogers) in view of US 2006/0047769 to Davis et al. (Davis) in view of US 2003/0131285 to Beardsley et al. (Beardsley) in view of US 7,551,574 to Peden et al. (Peden).

Claim 33. Leone, Rogers, Davis and Beardsley teach the medium of claim 29, but do not explicitly teach based on the first and second levels of access, provisioning more bandwidth to the first application than to the second application.

Peden teaches provisioning more bandwidth based on first and second levels of access (col. 3, lines 5-13 “network access privileges that can include … restrictions on bandwidth consumption”).

It would have been obvious at the time of invention to provide more bandwidth based on the level of access (Peden col. 3, lines 5-13 “restrictions on bandwidth consumption”).Those of ordinary skill in the art would have been motivated to do so to prevent low or untrusted applications from monopolizing the systems resources. 

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0254993 to Leone (Leone) in view of US 2003/0084046 to Rogers et al. (Rogers) in view of US 2006/0047769 to Davis et al. (Davis) in view of US 2003/0131285 to Beardsley et al. (Beardsley) in view of US 2004/0068541 to Bayassi et al. (Bayassi).

Claim 41: Leone, Rogers, Davis and Beardsley teach the method of claim 21, but do not explicitly teach wherein the one or more quality rules enforce database semantics on applications.

Bayassi teaches rules that enforce database semantics on applications (par. [0118] “performs semantic checks on the commands sent by the CI 3102 against the content of the database”).

It would have been obvious at the time of invention to enforce database semantics on applications (Bayassi par. [0118] “performs semantic checks … against the content of the database”). Those of ordinary skill in the art would have been motivated to do so to ensure proper operation of the applications (Beardsley par. [0045] “results of the test”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON D MITCHELL/            Primary Examiner, Art Unit 2199